
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EMPLOYMENT AGREEMENT AND GENERAL RELEASE


        EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement"), dated as of
August 6, 2002, by and between TMP Worldwide Inc., a Delaware corporation (the
"Company"), and James Treacy ("Executive").

        WHEREAS, Executive has been employed by the Company since 1994, most
recently as President and Chief Operating Officer;

        WHEREAS, Executive and the Company are parties to an Employment
Agreement referencing an execution date of November 18, 1996, as amended by
(x) Amendment No. 1 to Employment Agreement referencing an execution date of
October 21, 1998, (y) Amendment No. 2 to Employment Agreement referencing an
execution date of November 2, 1999 and (z) Amendment No. 3 to Employment
Agreement referencing an execution date of November 1, 2001 (collectively, the
"Prior Employment Agreement"); and

        WHEREAS, the Company and Executive wish to confirm their understanding
and agreement with respect to Executive's employment with and mutually agreed
separation of employment from the Company and certain other matters.

        NOW, THEREFORE, in consideration of the mutual covenants set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1.    Employment.    The Company agrees to continue to employ Executive
and Executive agrees to accept continued employment with the Company through
December 31, 2002 (the "Termination Date"), it being understood that Executive's
employment with the Company under this Agreement or otherwise shall not continue
beyond December 31, 2002 unless otherwise expressly agreed to in writing by the
parties. It is understood and agreed that Executive shall serve as President and
Chief Operating Officer in accordance with this Agreement and that Executive's
duties and responsibilities shall consist solely of those of an executive nature
that may be reasonably requested of Executive by the Company's Chief Executive
Officer (the "CEO") or the Company's Board of Directors (the "Board"). It is
understood that no commitment is made as to the amount, if any, of Executive's
actual duties and responsibilities. Those duties may include, but need not be
limited to, assisting the Company in locating and hiring one or more individuals
to handle Executive's responsibilities and assistance in the transition of
Executive's duties and responsibilities. It is further understood that Executive
may spend reasonable amounts of time during business hours pursuing future
career opportunities. Executive agrees to remain on the Company's Board until
the earlier of (i) the election of his successor or (ii) the request of the CEO
or the Board for Executive's resignation, it being understood that during the
term of Executive's employment under this Agreement Executive shall not be
entitled to any additional consideration for his service on the Board or any
committee thereof.

        Through the Termination Date, Executive shall be entitled to (i) a
salary at the rate of $675,000 per annum, pro-rated for periods of less than one
year, (ii) participation in medical, dental, disability, 401(k), life insurance
and other benefit plans, as such plans may be amended from time to time, on the
same basis as other senior management (it being understood that the foregoing
expressly excludes any and all option and bonus plans), (iii) reimbursement of
business expenses (including but not limited to first class travel) incurred in
accordance with Company policy upon presentation of appropriate receipts and
supporting documentation therefor, and (iv) an aggregate of 15 days paid
vacation. Executive acknowledges that the Company may deduct from amounts
payable to Executive hereunder (including but not limited to amounts identified
in Section 4(a) below) any applicable withholding taxes, payroll deductions and
amounts required by law to be withheld, including without limitation payroll
deductions previously authorized by Executive.

--------------------------------------------------------------------------------


        2.    Options.    

        (a) In lieu of any and all existing commitments or obligations to issue
options, on September 10, 2002, the Company will cause the Compensation
Committee of the Board to grant Executive an option to purchase 200,000 shares
of Company common stock. The foregoing options will be subject to the terms and
conditions of the option agreement attached as Exhibit A hereto and will have an
exercise price per share equal to the closing price on the September 10, 2002
date of grant by the Compensation Committee of the Board.

        (b) If and only if Executive's service on the Company's Board is
terminated on or before December 31, 2002 by virtue of (i) the election of
Executive's successor or (ii) the request of the CEO or the Board for
Executive's resignation, on December 31, 2002 the Company will cause the
Compensation Committee of the Board to grant Executive an option to purchase
22,500 shares of Company common stock. The foregoing options will be subject to
terms of the option agreement attached as Exhibit A hereto except that the
agreement shall (1) be dated December 31, 2002, (2) refer in Section 1 thereof
to the grant of an option to purchase 22,500 shares of Company common stock at a
purchase price per share equal to the closing price on the December 31, 2002
date of grant of the option by the Compensation Committee of the Board and
(3) in Section 2 thereof provide for immediate vesting of 100% of the option
granted thereby.

        3.    Client Vacancies.    The Company shall advise Messrs. John
Mclaughlin, Michael Kelly, Andrew Simpson and Robert Rollo that such individuals
and their subordinates can in their sole and absolute discretion consider
Executive for any chief executive officer and/or board director position that
the Company is seeking to fill for a client.

        4.    Compensation After Termination.    

        (a) Upon termination of Executive's employment under this Agreement and
except and only to the extent otherwise expressly provided in Section 4(b), 4(c)
and 7 below, Executive shall only be entitled to (i) payment of any theretofore
unpaid salary under this Agreement through the Termination Date,
(ii) outstanding employee benefits regularly provided which have accrued through
the Termination Date, subject to clause (iii) below, (iii) payment for all
unreimbursed travel, entertainment and other expenses which have been incurred
in accordance with Company policy on or prior to the Termination Date, which
payment shall be made promptly after presentation of appropriate receipts and
invoices therefor, provided that Executive provides all such requests for
reimbursement, receipts and invoices within 90 days after the Termination Date,
and (iv) payment for any of the 15 vacation days identified in Section 1 which
have not been used by Executive prior to the Termination Date at the rate of
$2,596.15 per unused vacation day.

        (b) At any time on or after the Termination Date but in no event more
than 20 days after the Termination Date, Executive may choose to properly
complete, execute and deliver to the Company no less than two originals of a
General Release Agreement in the form of Exhibit B hereto (the "Release
Agreement"). In the event that two originals of such Release Agreement are
properly completed, signed and delivered to the Company by Executive, the
Company shall promptly execute and deliver to Executive or Executive's counsel
no less than one original of such Release Agreement duly countersigned by the
Company. In the event that two originals of such Release Agreement are not
properly completed, signed or delivered by Executive, the parties agree to
endeavor in good faith to promptly remedy any such improprieties.

        (c) If and only if (i) such Release Agreement is properly completed,
signed and delivered by Executive and (ii) the rescission period described in
Paragraph 3 of the Release Agreement expires without Executive having exercised
the right of rescission described therein, in consideration of and subject to
Executive's compliance with Executive's agreements under the Release Agreement,
the Company agrees to pay Executive an aggregate of $1,012,500 in 36
semi-monthly installments of $28,125, without interest. The initial installment
shall be payable within two weeks of the date that

2

--------------------------------------------------------------------------------




the rescission period described in Paragraph 3 of the Release Agreement expires
without Executive having exercised the right of rescission described therein.
Any and all consideration described in this Section 4(c) shall constitute
consideration for Executive's execution of the Release Agreement and such
consideration shall be reduced by applicable withholding taxes, payroll
deductions and amounts required by law to be withheld. Executive acknowledges
that the consideration described in this Section 4(c) constitutes consideration
to which Executive was not previously entitled in the absence of the Release
Agreement, whether by Company policy, written agreement or otherwise. It is
understood that any earnings of Executive after the date of this Agreement or
the Release Agreement shall not affect the amounts payable by the Company in
this Section 4(c).

        5.    General Releases.    

        (a) Executive Release. In consideration of the Company's agreements in
Sections 4(b), 4(c), 5(b) and 7 hereof, and as a material inducement to the
Company to enter into this Agreement, Executive, on behalf of Executive,
Executive's heirs, estate, executors, administrators, successors and assigns,
does hereby irrevocably and unconditionally release, acquit and forever
discharge each of the Releasees (as defined below) from any and all actions,
causes of action, suits, debts, administrative or agency charges, dues, sums of
money, accounts, claims, reckonings, complaints, liabilities, obligations,
agreements, promises, damages, demands, judgments, options, shares,
controversies, variances, trespasses, costs, losses, expenses and legal fees and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
which Executive or Executive's heirs, estate, executors, administrators,
successors and assigns ever had, now have or hereafter can, shall or may have
against each or any of the Releasees by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement,
whether or not arising out of or in connection with Executive's employment or
termination of employment, including but not limited to: any and all rights and
claims under federal, state or local laws, regulations or requirements, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act, Section 1981 of Title 42 of the United States Code, the
Family and Medical Leave Act, the Workers Adjustment and Notification Act, the
laws of the State of New York and all localities therein, the laws of the State
of New Jersey and all localities therein, the constitution of the States of New
York and New Jersey, the New York Labor Law, the New York State Executive Law
(including New York State's Human Rights Law), any and all rights and claims
relating to defamation, discrimination (on the basis of sex, race, color,
national origin, religion, age, disability or otherwise), workers' compensation,
fraud, misrepresentation, breach of contract, intentional or negligent
infliction of emotional distress, breach of any covenant of good faith and fair
dealing, negligence, tort claims, implied or express, claims of fraudulent
inducement, retaliation, wrongful termination, severance, pension, wrongful
employment practices or relating to Executive's employment with, or separation
of employment from, the Company, any and all rights and claims under any and all
employment agreements, arrangements or offer letters (including but not limited
to the Prior Employment Agreement), any and all rights to options or other
equity interests in the Company or any of its Affiliates or any other rights or
claims arising under any federal, state or local law, statute, regulation or
case law except and only to the limited extent otherwise expressly provided in
this Section 5(a).

        As used in this Agreement, the term "Releasees" is a collective
reference to the Company and each of its present, former and future
stockholders, subsidiaries, Affiliates, successors, assigns and employee benefit
plans, and each of its directors, officers, employees, trustees,
representatives, insurers and agents, each in their official and individual
capacities. As used in this Agreement, the term "Affiliates" is a reference to
all affiliates within the meaning of Rule 405 under the Securities Act of 1933,
as amended. Notwithstanding anything in this Section 5(a) to the contrary,
nothing in this Section 5(a) shall be deemed to be a release of (i) Executive's
vested rights, if any, under the Company's 401(k) plan, (ii) Executive's rights
under the option agreements dated (a) January 6, 1997, (b) December 12, 1997,
(c) December 9, 1998, (d) August 5, 1999, (e) April 4, 2001,

3

--------------------------------------------------------------------------------




(f) September 10, 2001, (g) November 1, 2001, (h) the Option Agreement referred
to in Section 2(a) above and (i) the Option Agreement referred to in
Section 2(b) above if and only if such option agreement is required to be issued
pursuant to the terms of such Section 2(b), in the case of the agreements
referred to in clauses (a) through (g) (the "Specified Option Agreements"), as
they may be amended pursuant to Section 7(a) below, (iii) Executive's rights
under the Indemnity Agreement between Executive and the Company dated
September 16, 1996 (the "Indemnity Agreement") and any rights to indemnification
under any applicable law, the Company's certificate of incorporation and bylaws
and any rights to coverage under any directors' and officers' liability policies
(the foregoing sometimes referred to herein as "Indemnification and Insurance
Coverage Rights"), (iv) Executive's rights to shares of Company Common Stock
acquired upon exercise of the foregoing options or acquired in the open market
or pursuant to the Company's 401(k) plan or under the Agreement and Plan of
Merger of TMP Worldwide Inc., Worldwide Classified Inc., McKelvey
Enterprises Inc. and Telephone Marketing Programs Incorporated dated
September 20, 1996, (v) Executive's rights to reimbursement of business expenses
incurred in accordance with Company policy upon presentation of appropriate
receipts and supporting documentation therefor, and (vi) Executive's rights
under this Agreement.

        (b) Company Release. The Company, on behalf of itself and its successors
and assigns, does hereby irrevocably and unconditionally release, acquit and
forever discharge Executive from any and all actions, causes of action, suits,
debts, administrative or agency charges, dues, sums of money, accounts, claims,
reckonings, complaints, liabilities, obligations, agreements, promises, damages,
demands, judgments, controversies, variances, trespasses, costs, losses,
expenses and legal fees and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, which the Company, its successors and assigns ever
had, now have or hereafter can, shall or may have against Executive by reason of
any matter, cause or thing whatsoever from the beginning of the world to the
date of this Agreement, whether or not arising out of or in connection with
Executive's employment or termination of employment, including but not limited
to: any and all rights and claims under federal, state or local laws,
regulations or requirements, the laws of the State of New York and all
localities therein, the laws of the State of New Jersey and all localities
therein, the constitution of the States of New York and New Jersey, any and all
rights and claims relating to defamation, fraud, misrepresentation, breach of
contract, intentional or negligent infliction of emotional distress, breach of
any covenant of good faith and fair dealing, negligence, tort claims, implied or
express, claims of fraudulent inducement, or relating to Executive's employment
with, or separation of employment from, the Company, and any and all rights and
claims under any and all employment agreements, arrangements or offer letters
(including but not limited to the Prior Employment Agreement), and any and all
rights or claims arising under any federal, state or local law, statute,
regulation or case law except and only to the limited extent otherwise expressly
provided in this Section 5(b). Notwithstanding anything in this Section 5(b) to
the contrary, nothing in this Section 5(b) shall be deemed to be a release of
any rights of the Company, its successors or assigns, (i) under the Company's
401(k) plan, (ii) under the stock option agreements between the Company and
Executive identified in Section 5(a) above, as such agreements may be amended
pursuant to Section 7(a) below, (iii) under the Indemnity Agreement or relating
to the Indemnification and Insurance Coverage Rights, (iv) with respect to any
money borrowed by or advances provided to Executive (including but not limited
to (x) any money borrowed under the Company's 401(k) plan and (y) advances
including but not limited to those relating to business, travel and
entertainment), (v) under applicable laws and the Company's certificate of
incorporation and bylaws with respect to shares of Company Common Stock,
(vi) with respect to breach of any fiduciary obligations of Executive,
(vii) with respect to any fraud, theft, embezzlement or comparable misconduct,
(viii) with respect to breach of any nonsolicitation, confidentiality and/or
noncompetition obligations, or (ix) under this Agreement.

4

--------------------------------------------------------------------------------




        (c) Absolute Defense. This Section 5 constitutes, among other things, a
full and complete release of any and all claims released by Executive or the
Company, and it is the intention of the parties that this Agreement shall be a
complete and absolute defense to anything released hereunder. Each party
expressly and knowingly waives such party's right to assert any claims against
the other that are released hereunder and covenants not to sue any of the
released persons or entities based upon any claims released hereunder. Each
party represents and warrants that such party has not filed any charges, claims
or suits of any kind against the other party as of the date of this Agreement.

        6.    Review Period; Rescission.    Executive acknowledges that
Executive has been given a period of 21 days, not including the date of receipt,
in which to consider this Agreement. Once this Agreement is executed, Executive
may rescind this Agreement within 7 calendar days of signing. To be effective,
any rescission must be in writing and delivered to the Company at 622 Third
Avenue, 39th Floor, New York, NY 10017, Attn: Margaretta Noonan, either by hand
or by mail within the 7 day period. If sent by mail, the rescission must be
(i) postmarked within the 7 day period; (ii) properly addressed to the Company;
and (iii) sent by certified mail, return receipt requested. Upon any such
effective rescission, all of the provisions of this Agreement, including but not
limited to the provisions of Sections 1, 2, 4 and 5, shall be null and void ab
initio. After the 7 day rescission period has passed, this Agreement shall be
irrevocable.

        7.    Option Agreements; Fees; Press Release; Medical Benefits;
Board.    

        (a) On the Termination Date, all options granted to Executive under the
Specified Option Agreements (i) that have not theretofore vested shall
automatically and immediately become fully vested, and (ii) shall be exercisable
for the balance of the ten year term provided by the applicable stock option
agreement, subject to all other terms of any such agreement not inconsistent
with this sentence. Annexed hereto as Exhibit C is an optionee statement dated
August 2, 2002 summarizing certain aspects of the options covered by the
Specified Option Agreements as of such date, it being understood that such
summary shall not in any way be deemed to amend or modify the terms of any of
the Specified Option Agreements.

        (b) The Company shall pay the reasonable attorney's fees and expenses
incurred by Executive arising out of and in connection with this Agreement,
provided however, that in no event shall such fees and expenses exceed an
aggregate of $10,000. The Company agrees to issue a mutually acceptable press
release in the form of Exhibit D hereto regarding the new arrangements with
Executive.

        (c) If and only if (i) the Release Agreement is properly completed,
signed and delivered by Executive and (ii) the rescission period described in
Paragraph 3 of the Release Agreement expires without Executive having exercised
the right of rescission described therein, until such time as Executive may
first avail himself of comparable medical coverage on comparable terms of an
employer other than the Company (the "Specified Date"), the Company agrees:

        (x) through the date which is twenty one (21) months after the
Termination Date to make available to Executive (and/or pay COBRA premiums on)
basic medical and dental benefits for Executive and his family on the same terms
and conditions (including but not limited to contribution terms) as would have
been made available to Executive had Executive remained employed by the Company
during such period; and

        (y) after the expiration of this twenty-one month period and for so long
as Executive shall live, to provide Executive with/or reimburse Executive for
premiums on basic medical and dental benefits for Executive and his family
comparable to those (and on substantially similar terms and conditions,
including but not limited to contribution terms) that would have been available
to Executive had Executive remained employed by the Company during such period,
it being understood however that from and after the date

5

--------------------------------------------------------------------------------




Executive becomes eligible for Medicare coverage the medical and dental benefits
called for by this clause (y) shall be supplemental benefits.

For purposes of clarity, it is understood that on the Specified Date (whether
the Specified Date occurs before or after the satisfaction of the conditions set
forth in clauses (i) and (ii) of this Section 7(c)), the Company's obligations
under clauses (x) and (y) of this Section 7(c) shall automatically terminate.
Executive covenants to provide the Company with prompt written notice of the
Specified Date.

        (d) Executive agrees to remain on the Company's Board from and after the
Termination Date until the earliest of (i) December 31, 2004, (ii) the election
of his successor, or (iii) the request of the Company's CEO or Board for
Executive's resignation, provided, however that Executive's tenure on the Board
may be terminated prior to the Termination Date in accordance with the
provisions of Section 1 above. In the event Executive's tenure on the Board has
not been terminated prior to the Termination Date in accordance with Section 1
above, during Executive's tenure as a non-employee director he shall be entitled
to the standard compensation and option grants payable to non-employee directors
and that for purposes of the initial non-employee director option grant he shall
be deemed to have commenced his service as a non-employee director on the first
day following the Termination Date, provided however, that such initial
non-employee option shall have an exercise price per share equal to the Nasdaq
closing price on the first Nasdaq trading day following the Termination Date.
During Executive's tenure on the Company's Board after the Termination Date, the
Company agrees to make available an office in the Company's New York
headquarters for performance of Executive's Board related duties at such times
and dates as may be mutually agreed from time to time.

        8.    Restrictive Covenants; Statements to Prospective Employers;
Confidentiality; Non-defamation.    

        (a) Executive acknowledges and agrees that in addition to, and not in
lieu of, any nonsolicitation, confidentiality, non-competition and/or similar
obligations which Executive may have with respect to the Company and/or its
Affiliates, (i) by virtue of any applicable statute, regulation or common law
(including but not limited to those arising out of fiduciary obligations), or
(ii) provided in the stock option agreements identified in Section 5(a) above,
(i) during Executive's employment and at all times thereafter, Executive will
not use or disclose any confidential information, trade secret or other
proprietary information relating to the Company or its Affiliates that is
acquired by him during the course of his employment (whether before or after the
date of this Agreement) and which is not generally known to others in the
industry, and (ii) upon termination of employment, Executive agrees to return to
the Company all records and documents whether written, printed or electronically
or magnetically recorded, and all copies thereof, containing any information
relating to the Company or its Affiliates. The foregoing shall not limit
Executive's ability to receive and use information provided to Executive in his
capacity as a director of the Company for the sole purpose of his service as a
member of the Company's Board.

        (b) The Company agrees that in response to requests from prospective
employers of Executive directed to the Company's Human Resources Department in
New York, New York, the Company's comments will be limited to confirming the
dates of Executive's employment with the Company, Executive's job titles,
positions and responsibilities and Executive's rates of pay. Executive may from
time to time request the Company's Chairman and CEO to provide references to
prospective employers of Executive, it being understood that the Chairman and
CEO shall endeavor to include in any such discussion points which are consistent
with the press release attached as Exhibit D hereto.

        (c) While it is recognized that this Agreement will likely need to be
publicly filed and described in the Company's public filings, Executive agrees
to treat all information relating to the

6

--------------------------------------------------------------------------------




negotiation of the terms hereof absolutely confidential, and not to disclose
such information to anyone except Executive's attorney, accountant, tax advisor,
immediate family, or except as may be required by law or agreed to in writing by
the Company, provided that Executive will cause each of such individuals and
entities to keep such terms confidential. In the event disclosure of any such
information is required or purportedly required by law, Executive will provide
the Company with prompt notice of any such requirement so that the Company may
seek an appropriate protective order.

        (d) Executive further agrees not to defame the Company or any of the
other Releasees. Executive recognizes and agrees that this confidentiality and
non-defamation provision was a significant inducement for the Company to enter
into this Agreement. The Company agrees not to defame Executive.

        9.    Arbitration.    The parties acknowledge and agree that any
controversy or claim (contract, tort or statutory) shall be governed by and
subject to the applicable agreements to arbitrate claims set forth in the Option
Agreement between the parties dated as of November 1, 2001, provided, however,
that this sentence shall constitute the written agreement of the parties to the
effect that the arbitrator may award reasonable attorneys' fees to the
prevailing party even in circumstances where the prevailing party has not
prevailed on a statutory claim which affords the prevailing party attorneys'
fees.

        10.    Non-admission.    Nothing in this Agreement (including but not
limited to the Release Agreement) is intended to be, nor will be deemed to be,
an admission by the Company that (i) it or any of its Affiliates has violated
any state or federal law, rule, regulation, principle of common law or other
obligation, (ii) it or any of its Affiliates has engaged in any wrongdoing, or
(iii) Executive would be entitled to any of the consideration provided herein in
the absence of this Agreement (or the Release Agreement, as the case may be).
Nothing in this Agreement (including but not limited to the Release Agreement)
is intended to be, nor will be deemed to be, an admission by Executive that he
has violated any state or federal law, rule, regulation, principle of common law
or other obligation or that Executive has engaged in any wrongdoing.

        11.    Entire Agreement.    This Agreement sets forth the entire
understanding of the parties, and terminates, supersedes and preempts all prior
oral or written understandings and agreements with respect to Executive's
employment with the Company and any of its subsidiaries or Affiliates, including
but not limited to the Prior Employment Agreement. Each party represents that it
has not relied on any representation not set forth in this Agreement. This
Agreement shall be binding on and inure to the benefit of the parties'
successors, heirs, estates and beneficiaries. All rights and obligations of
Executive shall survive his death and shall be binding on and inure to the
benefit of his estate or his designated beneficiaries.

        12.    General.    This Agreement, including but not limited to the
Release Agreement, (i) shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Agreement shall be governed by, the laws of the State of New
York without giving effect to provisions thereof regarding conflict of laws,
(ii) may be signed in counterparts, and (iii) may not be amended, terminated or
waived orally.

        13.    Notices.    Any notice, consent or other communication required
to be sent or given hereunder by any of the parties shall in every case be in
writing and shall be deemed properly served if (a) delivered personally,
(b) delivered by registered or certified mail, in all such cases with first
class postage prepaid, return receipt requested, (c) delivered by courier, or
(d) delivered by facsimile transmission, at the addresses and/or facsimile
numbers as set forth below or at such other addresses and/or facsimile numbers
as may be furnished in writing. All such notices and communications shall be
deemed received upon the actual delivery thereof in accordance with the
foregoing, except in the case of notice given by facsimile transmission, which
shall be deemed received upon the next business day following the date of
transmission thereof by the sender and issuance by the transmitting machine of a

7

--------------------------------------------------------------------------------


confirmation slip confirming that the number of pages constituting the notice
have been transmitted without error to the addressee's facsimile number. In the
case of notices sent by facsimile transmission, the sender shall within one
business day also mail a copy of the notice to the addressee's address for
notices, together with a copy of the confirmation slip; however, such mailing
shall in no way affect the time at which the facsimile notice is deemed
received.

    (a) If to Executive:
 
 
James Treacy
76 Concord Avenue
Glen Rock, NJ 07452
(201)
 
 
With a copy to:
 
 
Outten & Golden LLP
3 Park Avenue, 29th Floor
New York, NY 10016
Attention: Wayne Outten
Telecopy: (212) 977-4005
 
 
(b) If to the Company:
 
 
TMP Worldwide Inc.
622 Third Avenue, 39th Floor
New York, New York 10017
Attention: Andrew J. McKelvey
Telecopy: (917) 256-8511
 
 
with a copy to:
 
 
TMP Worldwide Inc.
622 Third Avenue, 39th Floor
New York, New York 10017
Attention: Myron Olesnyckyj, Esq.
Telecopy: (917) 256-8526

        14.    VOLUNTARY AND KNOWING ACTION.    EACH OF THE PARTIES ACKNOWLEDGES
THAT SUCH PARTY HAS CAREFULLY READ AND UNDERSTANDS THIS AGREEMENT AND THAT SUCH
PARTY HAS EXECUTED THE SAME AS HIS OR ITS OWN FREE ACT AND DEED. EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AND HAS IN FACT
CONSULTED WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS
ALL OF ITS TERMS, AND IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND
WITH THE FULL INTENT OF, AMONG OTHER THINGS, RELEASING THE COMPANY AND CERTAIN
OTHER PARTIES OF ALL KNOWN AND UNKNOWN CLAIMS.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    COMPANY:
 
 
TMP WORLDWIDE INC.
 
 
By:
/s/  MYRON OLESNYCKYJ      

--------------------------------------------------------------------------------

Name: Myron Olesnyckyj
Title: Senior Vice President
 
 
EXECUTIVE:
 
 
By:
/s/  JAMES TREACY       

--------------------------------------------------------------------------------

James Treacy

9

--------------------------------------------------------------------------------

Exhibit A

TMP WORLDWIDE INC.
STOCK OPTION AGREEMENT


        AGREEMENT ("Agreement") made as of the 10th day of September, 2002, by
and between TMP WORLDWIDE INC., a Delaware corporation (the "Company") and James
Treacy (the "Optionee").


W I T N E S S E T H:


        WHEREAS, pursuant to the TMP Worldwide Inc. 1999 Long Term Incentive
Plan (the "Plan"), the Committee (as defined in the Plan) desires to grant to
the Optionee and the Optionee desires to accept an option to purchase shares of
common stock, $.001 par value, of the Company (the "Common Stock") upon the
terms and conditions set forth in this Agreement;

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Grant.    The Committee hereby grants to the Optionee an option to
purchase up to 200,000 shares of Common Stock at a purchase price per share of
$[closing price on the September 10, 2002 date of grant of option by the
Compensation Committee of Company's Board of Directors]. This option is intended
to be treated as an option that does not qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

        2.    Vesting.    Except as specifically provided otherwise herein, the
option will vest and become exercisable, if at all, in accordance with the
following schedule based upon the period of the Optionee's continuous employment
with the Company or an affiliate (as defined below) of the Company following the
date of this Agreement through the applicable dates indicated below:

Date


--------------------------------------------------------------------------------

  Incremental Percentage
of Option Exercisable

--------------------------------------------------------------------------------

  Cumulative Percentage
of Option Exercisable

--------------------------------------------------------------------------------

  Prior to October 31, 2002   0 % 0 % October 31, 2002   100 % 100 %

Any fractional shares resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of shares
vesting on any specific date will cover only the full number of shares
determined by applying the relevant incremental percentage. Unless sooner
terminated, the option will expire on the tenth anniversary of the date hereof.

        3.    Exercise.    Any portion of the option which has vested and is
exercisable may be exercised in whole or in part by delivering to the
Vice-President, Human Resources of the Company ("VP-Human Resources") at its
corporate headquarters in New York, New York (a) a written notice specifying
(1) the number of shares to be purchased, (2) the date of this Agreement and the
specific number of shares referred to in Section 1 of this Agreement, (3) the
Optionee's home address and, if the Optionee has one, the Optionee's social
security or U.S. taxpayer identification number and (4) delivery instructions
with respect to the shares of Common Stock issuable upon exercise, and (b) cash
payment in full of the exercise price, together with the amount, if any, deemed
necessary by the Company to enable it to satisfy any federal, foreign or other
tax withholding obligations with respect to the exercise (unless other
arrangements acceptable to the Company in its sole discretion have been made).
The Company may from time to time change (or provided alternatives to) the
method of exercise of the option granted hereunder by notice to the Optionee, it
being understood that from and after such notice the Optionee will be bound by
the method (or alternatives) specified in any such notice. The Company (in its
sole and absolute discretion) may permit all or part of the exercise price to be
paid with shares of Common Stock which have been owned by the Optionee for at
least six months, or in installments (together with interest) evidenced by the
Optionee's secured promissory note.

        4.    Issuance of Shares.    No shares of Common Stock shall be sold or
delivered hereunder until full payment for such shares has been made. The
Optionee shall have no rights as a stockholder with

--------------------------------------------------------------------------------


respect to any shares covered by the option until a stock certificate for such
shares is issued to the Optionee. Except as otherwise provided herein, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such stock certificate is issued.

        5.    No Assignment of Option.    This option is not assignable or
transferable except upon the Optionee's death to a beneficiary designated by the
Optionee in a written beneficiary designation filed with the Company or, if no
duly designated beneficiary shall survive the Optionee, pursuant to the
Optionee's will and/or by the laws of descent and distribution, and is
exercisable during the Optionee's lifetime only by the Optionee or the
Optionee's guardian or legal representative.

        6.    Termination of Employment.    If the Optionee ceases to be
employed by the Company or any of its affiliates for any reason, then unless
sooner terminated, the option will become fully vested (to the extent it was not
theretofore vested) and will remain exercisable by the Optionee for the balance
of the term of the option specified in the last sentence of Section 2 above. Any
vested option which is not exercised within the applicable period following
termination of employment will automatically expire.

        7.    Securities Registration Requirement.    Notwithstanding anything
herein to the contrary, the option may not be exercised unless and until a
registration statement covering the shares of Common Stock issuable upon
exercise of the option granted hereunder has been filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended, and the option shall in no event be exercisable and shares
shall not be issued hereunder if, in the opinion of counsel to the Company, such
exercise and/or issuance may result in a violation of federal or state
securities laws or the securities laws of any other relevant jurisdiction.
Nothing in this Agreement shall be deemed to obligate the Company to effect any
such registration.

        8.    Capital and Corporate Changes.    

        (a) Adjustments Upon Changes in Capitalization. The number and class of
shares covered by this option and, if applicable, the exercise price per share
shall be adjusted proportionately or as otherwise appropriate to reflect any
increase or decrease in the number of issued shares of Common Stock resulting
from a split-up or consolidation of shares or any like capital adjustment, or
the payment of any stock dividend, and/or to reflect a change in the character
or class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company's capital stock.

        (b) Change in Control. If, in connection with a Change in Control
(defined below), the stockholders of the Company receive capital stock of
another corporation ("Exchange Stock") in exchange for their shares of Common
Stock (whether or not such Exchange Stock is the sole consideration), and if the
Board of Directors of the Company (the "Board") so directs, then this option
will be converted into an option to purchase shares of Exchange Stock. The
number of shares and exercise price under the converted option will be
determined by adjusting the number of shares and exercise price under this
option on the same basis as the determination of the number of shares of
Exchange Stock the holders of Common Stock will receive in connection with the
Change in Control and, unless the Board determines otherwise, the vesting
conditions with respect to the converted options will be substantially the same
as the vesting conditions set forth herein. If the Board does not direct a
conversion of the outstanding option in connection with a Change in Control,
then the Optionee will be permitted to exercise the outstanding option in whole
or in part (whether or not otherwise vested or exercisable) prior to the Change
in Control, and any outstanding option which is not exercised before the Change
in Control will thereupon terminate.

        (c) Definition of Change in Control. For purposes hereof, the term
"Change in Control" shall be deemed to occur if (1) there shall be consummated
(A) any consolidation, merger or reorganization involving the Company, unless
such consolidation, merger or reorganization is a "Non-Control Transaction" (as
defined below) or (B) any sale, lease, exchange or other transfer

2

--------------------------------------------------------------------------------




(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company, or (2) the stockholders of the
Company shall approve any plan or proposal for liquidation or dissolution of the
Company, or (3) any person (as such term is used in Section 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")), shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of more than 50% of the combined voting power of the Company's then
outstanding voting securities other than (a) a person who owns or owned shares
of Class B Common Stock of the Company, (b) pursuant to a plan or arrangement
entered into by such person and the Company, or (c) pursuant to receipt of such
shares from a stockholder of the Company pursuant to such stockholder's will or
the laws of descent and distribution. A "Non-Control Transaction" shall mean a
consolidation, merger or reorganization of the Company where (1) the
stockholders of the Company immediately before such consolidation, merger or
reorganization own, directly or indirectly, at least a majority of the combined
voting power of the outstanding voting securities of the corporation resulting
from such consolidation, merger or reorganization (the "Surviving Corporation"),
(2) the individuals who were members of the Board of the Company immediately
prior to the execution of the agreement providing for such consolidation, merger
or reorganization constitute at least 50% of the members of the Board of
Directors of the Surviving Corporation, or a corporation directly or indirectly
beneficially owning a majority of the voting securities of the Surviving
Corporation and (3) no person (other than (a) the Company, (b) any subsidiary of
the Company, (c) any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, the Surviving Corporation or any subsidiary, or
(d) any person who, immediately prior to such consolidation, merger or
reorganization, beneficially owned more than 50% of the combined voting power of
the Company's then outstanding voting securities) beneficially owns more than
50% of the combined voting power of the Surviving Corporation's then outstanding
voting securities.

        (d) Fractional Shares. In the event of any adjustment in the number of
shares covered by this option pursuant to the provisions hereof, any fractional
shares resulting from such adjustment will be disregarded, and the option, as
adjusted, will cover only the number of full shares resulting from the
adjustment.

        (e) Determination of Board to be Final. All adjustments under this
Section shall be made by the Board, and its determination as to what adjustments
shall be made, and the extent thereof, shall be final, binding and conclusive.

        9.    Nonsolicitation; Confidentiality.    As a material inducement to
the Company to grant this option and to enter into this Agreement, the Optionee
hereby expressly agrees to be bound by the following covenants, terms and
conditions.

        (a) During the course of the Optionee's relationship with the Company or
any of its affiliates, the Optionee has had, and will have, access to trade
secrets, proprietary and confidential information relating to the Company and
its affiliates and their respective clients, including but not limited to,
marketing data, financial information, client lists (including without
limitation, Rolodex type or computer based compilations maintained by the
Company or its affiliates or the Optionee), and details of programs and methods,
pricing policies, strategies, profit margins and software, in each case of the
Company, its affiliates and/or their respective clients. During the term of the
Optionee's employment with one or more of the Company and its affiliates and
thereafter, the Optionee agrees to keep secret and retain in strictest
confidence all of such trade secret, proprietary and confidential information,
and will not disclose, disseminate or use such information for the Optionee's
own advantage or for the advantage of any other person or entity. In the event
disclosure of any such trade secret, proprietary and confidential information is
required or purportedly required by law, the Optionee will provide the Company
with prompt notice of any such requirement so that the Company may seek an
appropriate protective order.

3

--------------------------------------------------------------------------------

        (b) Through the date which is one year after the last day of the
Optionee's employment with the Company or any of its affiliates (such last day
is sometimes referred to herein as the "Termination Date"), except prior to the
Termination Date on behalf of the Company and its affiliates in accordance with
the terms of the Optionee's employment, the Optionee will not, directly or
indirectly, solicit or perform Business (as defined below) related services for,
or interfere with or endeavor to entice away from the Company or any of its
affiliates, any client to whom the Company or any of its affiliates provided
services at any time during the 12 months preceding the Termination Date, or any
prospective client to whom the Company or any of its affiliates had made a
formal presentation at any time during the 12 months preceding the Termination
Date, and the Optionee will not, directly or indirectly, hire, attempt to hire,
solicit for employment or encourage the departure of any employee of the Company
or any of its affiliates or any individual who was employed by the Company or
any of its affiliates at any time during the 12 months preceding the Termination
Date. As used herein, the term "Business" means the yellow pages advertising
business, the recruitment advertising business, the search business, the
selection business, the staffing business, the Internet advertising business,
the relocation business and any other business in which the Company or any of
its affiliates is currently involved or becomes engaged at any time prior to the
Termination Date. As used in this agreement, the term "affiliate" means an
affiliate of the Company within the meaning of Rule 405 under the Securities Act
of 1933, as amended.

        (c) The Optionee acknowledges that in the event the Optionee violates
any provisions of this Section 9, in addition to its other rights and remedies,
the Company shall be entitled to injunctive relief without the necessity of
proving actual damages. The Optionee acknowledges that if any provision of this
Section 9 is held to be unenforceable, the court making such holding shall have
the power to modify such provision and in its modified form such provision shall
be enforced.

        (d) The Optionee acknowledges and agrees that the provisions of this
Section 9 are in addition to, and not in lieu of, any non-solicitation,
confidentiality, non-competition, nonraid and/or similar obligations which the
Optionee may have with respect to the Company and/or its affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and
exercisability of the option contemplated by this Agreement are expressly made
contingent on the Optionee's compliance with the provisions of this Section 9.
Without in any way limiting the provisions of this Section 9, the Optionee
further acknowledges and agrees that the provisions of this Section 9 shall
remain applicable in accordance with their terms after the Optionee's
Termination Date, regardless of whether (i) the Optionee's termination or
cessation of employment is voluntary or involuntary, (ii) the Optionee has
exercised the option in whole or in part or (iii) the option has not or will not
vest.

        10.    No Employment Rights.    Nothing in this Agreement, including but
not limited to the provisions of Sections 15 or 16 below, shall give the
Optionee any right to continue in the employment of the Company or any affiliate
of the Company, or interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Optionee. It is
understood that the option granted hereunder is automatically void and of no
force or effect unless at the date of grant referred to on the first page of
this Agreement the Optionee is an employee of the Company or one of its
affiliates and that the execution or delivery of this Agreement by the Company
and references in this Agreement to non employment services shall in no way
constitute a waiver or modification of the foregoing.

        11.    Plan Provisions.    The provisions of the Plan shall govern if
and to the extent that there are inconsistencies between those provisions and
the provisions hereof. The Optionee acknowledges receipt of a copy of the Plan
prior to the execution of this Agreement.

4

--------------------------------------------------------------------------------


        12.    Administration.    The Committee will have full power and
authority to interpret and apply the provisions of this Agreement and act on
behalf of the Company and the Board in connection with this Agreement, and the
decision of the Committee as to any matter arising under this Agreement shall be
binding and conclusive as to all persons.

        13.    Binding Effect; Headings; Dollar Amounts.    This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The subject headings of Sections of
this Agreement are included for the purpose of convenience only and shall not
affect the construction or interpretation of any of its provisions. All
references in this Agreement to "$" or "dollars" are to United States dollars.

        14.    Applicable Law.    Except with respect to Sections 15 and 16
below, this Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter, and may not be
modified except by written instrument executed by the parties. The Optionee has
not relied on any representation not set forth in this Agreement.

        15.    Agreement to Arbitrate Claims (Employment and Termination of
Employment).    

        (a) Any controversy or claim (contract, tort, or statutory) under
federal, state, or local law between the Company or any of its affiliates (or
any of their respective benefit plans, benefit plan sponsors, fiduciaries,
administrators, successors and assigns) and the Optionee arising out of or in
connection with the Optionee's employment with the Company or any of its
affiliates, or the termination of that employment (with the exception of any
workers' compensation or unemployment compensation claims, claims for employee
benefits where the applicable benefit plan or pension plan expressly specifies
that its claims procedure shall culminate in an arbitration procedure different
from the one described in this Section 15 or any claim for equitable or
injunctive relief contemplated by or referred to in Section 9(c) or 9(d) of this
Agreement), including without limitation the construction or application of any
of the terms, provisions or conditions of this Agreement, shall be submitted to
final and binding arbitration in accordance with this Section 15. With respect
to individuals who at the time of the option grant or thereafter are, were or at
any time hereafter become employed by the Company or any of its affiliates in,
or are, were or become residents or citizens of, the United States ("U.S.
Employees"), such arbitration shall be compelled and enforced according to the
Federal Arbitration Act and shall be conducted according to the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association except as otherwise provided herein. With respect to all
individuals who are, were or become employees of the Company or any of its
affiliates who do not qualify as U.S. Employees under the foregoing definition,
such arbitration shall be compelled, enforced and conducted according to such
rules as the parties may agree at the time of commencement of the arbitration
and, in the absence of any such agreement, in accordance with the Federal
Arbitration Act and the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association except as otherwise
provided herein. The current National Rules, and other information about the
American Arbitration Association, can be accessed via the Internet at
www.adr.org or can be obtained from the Company by a request directed to its
VP-Human Resources. The arbitrator shall be appointed by agreement of the
parties hereto or, if no agreement can be reached, by the American Arbitration
Association pursuant to its rules. The arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state or other jurisdiction
in which the claim arose, or federal law, or both, as applicable to the claim(s)
asserted. Without limiting the arbitrator's power and authority, it is
understood that (i) the arbitrator shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability or formation of this
Agreement, including but

5

--------------------------------------------------------------------------------

not limited to the provisions of this Section 15, and any claim that all or any
part of this Agreement is void or voidable and (ii) the arbitrator shall have
the authority to entertain motions to dismiss and motions for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure (unless otherwise agreed to by the parties in
connection with disputes involving a non-US Employee).

        (b) Without in any way limiting the breadth of the controversies or
claims intended to be covered by the arbitration agreement set forth in this
Section 15, it is understood and agreed that this agreement to arbitrate shall
include without limitation any and all controversies, claims or allegations
arising out of or in connection with the Age Discrimination in Employment Act,
the Americans with Disabilities Act, Title VII of the Civil Rights Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, the Rehabilitation
Act, the Employee Retirement Income Security Act, the Equal Pay Act, the
Uniformed Services Employment and Reemployment Rights Act, the Worker Adjustment
and Retraining Notification Act, any federal, state or local statute prohibiting
discrimination or harassment (on the basis of sex, race, color, national origin,
ancestry, religion, age, marital status, veteran status, pregnancy, sexual
orientation, medical condition, handicap, disability or otherwise), any alleged
wrongful employment practice, any alleged wrongful termination, and any
allegation concerning the failure to pay wages, bonuses, compensation or
benefits.

        (c) The aggrieved party must initiate arbitration by sending written
notice of an intention to arbitrate by registered or certified mail or by
courier to the other party. The notice to the Company or one of its affiliates
shall be sent to the Company's VP-Human Resources. The notice to the Optionee
shall be sent to the Optionee's last known address (as noted in the Optionee's
personnel file). This notice must contain a description of the dispute and the
remedy sought. The arbitrator shall be impartial and experienced in employment
matters. Judgment on the award the arbitrator renders may be entered in any
court having jurisdiction over the parties. The arbitration shall be conducted
in the county or within 75 miles of the county where the Optionee is employed or
was last employed by the Company or one of its affiliates. Each party may be
represented by an attorney or other representative selected by the party. Each
party shall have the right to take the deposition of one individual and any
expert witness proposed to be utilized by another party and to make requests for
production of documents; additional discovery may be had only where the
arbitrator selected pursuant to this Section 15 so orders, upon showing of
substantial need. Each party shall have the right to subpoena witnesses and
documents for the arbitration. At least 30 days before the arbitration, each
party must provide to the other lists of witnesses, including any expert, and
copies of all exhibits intended to be used at arbitration.

        (d) Each party to the arbitration shall equally share the fees and costs
of the arbitrator. Each party will deposit funds or post other appropriate
security for its share of the arbitrator's fees, in an amount and manner
determined by the arbitrator, 10 days before the first day of hearing. If the
Optionee cannot pay the Optionee's share of arbitrator fees and other related
costs due to financial hardship, the Optionee can make a request to the
arbitrator for financial relief. If the arbitrator agrees that the Optionee
cannot pay and grants the Optionee's request, the other party to the arbitration
(or the Company) shall advance the Optionee's share of the fee and other related
costs, or any portion thereof so ordered by the arbitrator. If this occurs, the
Optionee understands that the arbitrator is required to address the Optionee's
share of the arbitrator's fee and other related costs, and the Optionee's
potential obligation to reimburse the other party to the arbitration (or the
Company) for that fee and those costs, in the arbitrator's decision. Each party
to the arbitration shall pay for its own costs and attorneys' fees, if any,
incurred in pursuing or defending the claim submitted to arbitration. However,
if any party prevails on a statutory claim which affords the prevailing party
attorneys' fees, or if there is a written agreement providing for

6

--------------------------------------------------------------------------------




attorneys' fees, the arbitrator may award reasonable attorneys' fees to the
prevailing party. The arbitrator may also award costs, including the cost of the
arbitrator's fees, to the prevailing party.

        (e) This agreement to arbitrate shall survive the expiration or
termination of this Agreement and termination of the Optionee's employment for
any reason. This arbitration procedure, which substitutes an arbitral forum for
a judicial forum, is intended to be the exclusive method of resolving any claim
arising out of or in connection with the Optionee's employment with the Company
or any of its affiliates, or the termination of that employment, with the
exception of any workers' compensation claim or unemployment compensation claim,
any claim for employee benefits where the applicable benefit plan or pension
plan expressly specifies that its claims procedure shall culminate in an
arbitration procedure different from the one described in this Section 15 or any
claim for equitable or injunctive relief contemplated by or referred to in
Section 9(c) or 9(d) of this Agreement. If any part of this agreement to
arbitrate is found to be void as a matter of law or public policy, the remainder
of the agreement to arbitrate will continue to be in full force and effect to
the maximum extent permissible.

        (f) No claim may be brought under this arbitration procedure on behalf
of any other person or entity. The Company and its affiliates (and any of their
respective benefit plans, benefit plan sponsors, fiduciaries, administrators,
successors or assigns) reserve the right to sever or consolidate claims in each
instance at its option in order to facilitate case processing and to lower
costs.

        16.    Agreement to Arbitrate Claims (Non-Employment Matters).    

        (a) Any controversy or claim (contract, tort, or statutory) under
federal, state, or local law between the Company or any of its affiliates (or
any of their respective benefit plans, benefit plan sponsors, fiduciaries,
administrators, successors and assigns) and the Optionee that is not covered by
the provisions of Section 15 above, including but not limited to those arising
out of or in connection with the Optionee's services for the Company or any of
its affiliates in a capacity other than as an employee, or the termination of
those services (with the exception of any workers' compensation claim or
unemployment compensation claim, any claim for employee benefits where the
applicable benefit plan or pension plan expressly specifies that its claims
procedure shall culminate in an arbitration procedure different from the one
described in Section 15 above or any claim for equitable or injunctive relief
contemplated by or referred to in Section 9(c) or 9(d) of this Agreement),
including without limitation the construction or application of any of the
terms, provisions or conditions of this Agreement (in the event the provisions
of Section 15 are inapplicable to the construction or application of the terms,
provisions or conditions of this Agreement), shall be submitted to final and
binding arbitration in accordance with this Section 16. With respect to
(i) individuals who at any time provide or provided any services to the Company
in the United States, or are, were or become residents or citizens of, the
United States, or (ii) any controversy or claim relating to any issue arising in
the United States (the items described in (i) and (ii) are collectively referred
to as "US Claims"), the arbitration contemplated by this Section 16 shall be
compelled and enforced according to the Federal Arbitration Act and shall be
conducted according to the then-current Commercial Arbitration Rules of the
American Arbitration Association except as otherwise provided herein. With
respect to any other arbitration contemplated by this Section 16 that is not
dealt with in the preceding sentence, such arbitration shall be compelled,
enforced and conducted according to such rules as the parties may agree at the
time of commencement of the arbitration and, in the absence of any such
agreement, in accordance with the Federal Arbitration Act and the then-current
Commercial Arbitration Rules of the American Arbitration Association except as
otherwise provided herein. The current Commercial Arbitration Rules, and other
information about the American Arbitration Association, can be accessed via the
Internet at www.adr.org or can be obtained from the Company by a request
directed to its Vice-President, Human Resources. The arbitrator shall be
appointed by agreement of the parties hereto or, if no agreement can be reached,
by the American Arbitration Association

7

--------------------------------------------------------------------------------

pursuant to its rules. The arbitrator shall apply the substantive law (and the
law of remedies, if applicable) of the state or other jurisdiction in which the
claim arose, or federal law, or both, as applicable to the claim(s) asserted.
Without limiting the arbitrator's power and authority, it is understood that
(i) the arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability or formation of this Agreement,
including but not limited to the provisions of this Section 16, and any claim
that all or any part of this Agreement is void or voidable and (ii) the
arbitrator shall have the authority to entertain motions to dismiss and motions
for summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure (unless otherwise agreed to
by the parties in connection with disputes involving a non-US Claim).

        (b) The aggrieved party must initiate arbitration by sending written
notice of an intention to arbitrate by registered or certified mail or by
courier to the other party. The notice to the Company or one of its affiliates
shall be sent to the Company's VP-Human Resources. The notice to the Optionee
shall be sent to the Optionee's last known address (as noted in the records of
the Company or an affiliate of the Company). This notice must contain a
description of the dispute and the remedy sought. The arbitrator shall be
impartial and experienced in commercial matters. Judgment on the award the
arbitrator renders may be entered in any court having jurisdiction over the
parties. The arbitration shall be conducted in the county or within 75 miles of
the county (x) where the Optionee provides services to, or last provided
services to, the Company or one of its affiliates in a capacity other than as an
employee or, if no services are or were provided by the Optionee in any such
capacity, (y) where the issue arose. Each party may be represented by an
attorney or other representative selected by the party. Each party shall have
the right to take the deposition of one individual and any expert witness
proposed to be utilized by another party and to make requests for production of
documents; additional discovery may be had only where the arbitrator selected
pursuant to this Section 16 so orders, upon showing of substantial need. Each
party shall have the right to subpoena witnesses and documents for the
arbitration. At least 30 days before the arbitration, each party must provide to
the other lists of witnesses, including any expert, and copies of all exhibits
intended to be used at arbitration.

        (c) Each party to the arbitration shall equally share the fees and costs
of the arbitrator. Each party will deposit funds or post other appropriate
security for its share of the arbitrator's fees, in an amount and manner
determined by the arbitrator, 10 days before the first day of hearing. Each
party to the arbitration shall pay for its own costs and attorneys' fees, if
any, incurred in pursuing or defending the claim submitted to arbitration.
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys' fees, or if there is a written agreement providing for
attorney's fees, the arbitrator may award reasonable attorneys' fees to the
prevailing party. The arbitrator may also award costs, including the cost of the
arbitrator's fees, to the prevailing party.

        (d) This agreement to arbitrate shall survive the expiration or
termination of this Agreement and termination of the Optionee's relationship
with the Company or any of its affiliates for any reason. This arbitration
procedure, which substitutes an arbitral forum for a judicial forum, is intended
to be the exclusive method of resolving any claim or controversy that is not
covered by the provisions of Section 15 above, including but not limited any
claim or controversy arising out of or in connection with the Optionee's
services for the Company or any of its affiliates in a capacity other than as an
employee, or the termination of those services, but this arbitration procedure
does not apply to any workers' compensation claim or unemployment compensation
claim, any claim for employee benefits where the applicable benefit plan or
pension plan specifies that its claim procedure shall culminate in an
arbitration procedure different from the one described in Section 15 above, or
to any claim for equitable or injunctive relief contemplated by or referred to
in Section 9(c) or 9(d) of this Agreement. If any part of this agreement to
arbitrate is

8

--------------------------------------------------------------------------------




found to be void as a matter of law or public policy, the remainder of the
agreement to arbitrate will continue to be in full force and effect to the
maximum extent permissible.

        (e) No claim may be brought under this arbitration procedure on behalf
of any other person or entity. The Company and its affiliates (and any of their
respective benefit plans, benefit plan sponsors, fiduciaries, administrators,
successors or assigns) reserve the right to sever or consolidate claims in each
instance at its option in order to facilitate case processing and to lower
costs.

        The Optionee acknowledges that the Optionee (1) has been advised to
consult with an attorney prior to executing this Agreement, (2) has read this
Agreement carefully and understands all of its terms, including but not limited
to (x) the provisions relating to confidentiality and non-solicitation and
(y) the provisions requiring mandatory arbitration of controversies or claims
whether or not related to the option granted hereunder, and (3) understands that
the Optionee is giving up valuable rights, including a right to a jury trial.

        IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

    TMP WORLDWIDE INC.
 
 
By:
     

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

James Treacy

9

--------------------------------------------------------------------------------

EXHIBIT B


GENERAL RELEASE AGREEMENT


        THIS GENERAL RELEASE AGREEMENT (the "Agreement") is effective as of
the            day of                        ,            , [date of James
Treacy's proper completion, execution and delivery of this Agreement to TMP;
must be on or after last day of employment under Employment Agreement and
General Release dated August 6, 2002 but no later than January 20, 2003] between
James Treacy ("Executive") and TMP Worldwide Inc., a Delaware corporation (the
"Company").

        In consideration of the mutual covenants set forth in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        1.    General Releases.    

        (a)    Executive Release.    In consideration of the obligations the
Company in Section 4(c) of the Employment Agreement and General Release between
Executive and the Company dated August 6, 2002 (the "August Agreement") and as a
material inducement to the Company to enter into this Agreement, Executive, on
behalf of Executive, Executive's heirs, estate, executors, administrators,
successors and assigns, does hereby irrevocably and unconditionally release,
acquit and forever discharge each of the Releasees (as defined below) from any
and all actions, causes of action, suits, debts, administrative or agency
charges, dues, sums of money, accounts, claims, reckonings, complaints,
liabilities, obligations, agreements, promises, damages, demands, judgments,
options, shares, controversies, variances, trespasses, costs, losses, expenses
and legal fees and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, which Executive or Executive's heirs, estate,
executors, administrators, successors and assigns ever had, now have or
hereafter can, shall or may have against each or any of the Releasees by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this Agreement, whether or not arising out of or in connection with
Executive's employment or termination of employment, including but not limited
to: any and all rights and claims under federal, state or local laws,
regulations or requirements, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, Title VII of the Civil Rights Act, Section 1981
of Title 42 of the United States Code, the Family and Medical Leave Act, the
Workers Adjustment and Notification Act, the laws of the State of New York and
all localities therein, the laws of the State of New Jersey and all localities
therein, the constitution of the States of New York and New Jersey, the New York
Labor Law, the New York State Executive Law (including New York State's Human
Rights Law), any and all rights and claims relating to defamation,
discrimination (on the basis of sex, race, color, national origin, religion,
age, disability or otherwise), workers' compensation, fraud, misrepresentation,
breach of contract, intentional or negligent infliction of emotional distress,
breach of any covenant of good faith and fair dealing, negligence, tort claims,
implied or express, claims of fraudulent inducement, retaliation, wrongful
termination, severance, pension, wrongful employment practices or relating to
Executive's employment with, or separation of employment from, the Company, any
and all rights and claims under any and all employment agreements, arrangements
or offer letters (including but not limited to the Employment Agreement
referencing an execution date of November 18, 1996, as amended by (x) Amendment
No. 1 to Employment Agreement referencing an execution date of October 21, 1998,
(y) Amendment No. 2 to Employment Agreement referencing an execution date of
November 2, 1999 and (z) Amendment No. 3 to Employment Agreement referencing an
execution date of November 1, 2001 and the August Agreement (collectively, the
"Prior Agreements")), any and all rights to options or other equity interests in
the Company or any of its Affiliates or any other rights or claims arising under
any federal, state or local law, statute, regulation or case law except and only
to the limited extent otherwise expressly provided in this Paragraph 1(a).

--------------------------------------------------------------------------------

        As used in this Agreement, the term "Releasees" is a collective
reference to the Company, and each of its present, former and future
stockholders, subsidiaries, Affiliates, successors, assigns and employee benefit
plans, and each of its directors, officers, employees, trustees,
representatives, insurers and agents, each in their official and individual
capacities. As used in this Agreement, the term "Affiliates" is a reference to
all affiliates within the meaning of Rule 405 under the Securities Act of 1933,
as amended. Notwithstanding anything in this Paragraph 1(a) to the contrary,
nothing in this Paragraph 1(a) shall be deemed to be a release of
(i) Executive's vested rights, if any, under the Company's 401(k) plan,
(ii) Executive's rights under the option agreements dated (a) January 6, 1997,
(b) December 12, 1997, (c) December 9, 1998, (d) August 5, 1999, (e) April 4,
2001, (f) September 10, 2001, (g) November 1, 2001, (h) September 10, 2002 and
(i) the Option Agreement referred to in Section 2(b) of the August Agreement if
and only if such option agreement was required to be issued pursuant to the
terms of such Section 2(b), in the case of the agreements referred to in clauses
(a) through (g) (the "Specified Option Agreements"), as they have been amended
pursuant to Section 7(a) of the August Agreement, (iii) Executive's rights under
the Indemnity Agreement between Executive and the Company dated September 16,
1996 (the "Indemnity Agreement") and any rights to indemnification under any
applicable law, the Company's certificate of incorporation and bylaws and any
rights to coverage under any directors' and officers' liability policies (the
foregoing sometimes referred to herein as "Indemnification and Insurance
Coverage Rights"), (iv) Executive's rights to shares of Company Common Stock
acquired upon exercise of the foregoing options or acquired in the open market
or pursuant to the Company's 401(k) plan or under the Agreement and Plan of
Merger of TMP Worldwide Inc., Worldwide Classified Inc., McKelvey
Enterprises Inc. and Telephone Marketing Programs Incorporated dated
September 20, 1996, (v) Executive's rights under the following provisions of the
August Agreement: Sections 4, 5, 7 and 8, and (vi) Executive's rights under this
Agreement.

        (b)    Company Release.    The Company, on behalf of itself and its
successors and assigns, does hereby irrevocably and unconditionally release,
acquit and forever discharge Executive from any and all actions, causes of
action, suits, debts, administrative or agency charges, dues, sums of money,
accounts, claims, reckonings, complaints, liabilities, obligations, agreements,
promises, damages, demands, judgments, controversies, variances, trespasses,
costs, losses, expenses and legal fees and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected, which the Company, its successors
and assigns ever had, now have or hereafter can, shall or may have against
Executive by reason of any matter, cause or thing whatsoever from the beginning
of the world to the date of this Agreement, whether or not arising out of or in
connection with Executive's employment or termination of employment, including
but not limited to: any and all rights and claims under federal, state or local
laws, regulations or requirements, the laws of the State of New York and all
localities therein, the laws of the State of New Jersey and all localities
therein, the constitution of the States of New York and New Jersey, any and all
rights and claims relating to defamation, fraud, misrepresentation, breach of
contract, intentional or negligent infliction of emotional distress, breach of
any covenant of good faith and fair dealing, negligence, tort claims, implied or
express, claims of fraudulent inducement, or relating to Executive's employment
with, or separation of employment from, the Company, and any and all rights and
claims under any and all employment agreements, arrangements or offer letters
(including but not limited to the Prior Agreements), and any and all rights or
claims arising under any federal, state or local law, statute, regulation or
case law except and only to the limited extent otherwise expressly provided in
this Paragraph 1(b). Notwithstanding anything in this Paragraph 1(b) to the
contrary, nothing in this Paragraph 1(b) shall be deemed to be a release of any
rights of the Company, its successors or assigns, (i) under the Company's 401(k)
plan, (ii) under the stock option agreements between the Company and Executive
identified in Paragraph 1(a) above, as such agreements have been amended
pursuant to Section 7(a) of the August Agreement, (iii) under the Indemnity
Agreement or relating to the Indemnification and Insurance Coverage

2

--------------------------------------------------------------------------------




Rights, (iv) with respect to any money borrowed by or advances provided to
Executive (including but not limited to (x) any money borrowed under the
Company's 401(k) plan and (y) advances including but not limited to those
relating to business, travel and entertainment), (v) under applicable laws and
the Company's certificate of incorporation and bylaws with respect to shares of
Company Common Stock, (vi) with respect to breach of any fiduciary obligations
of Executive, (vii) with respect to any fraud, theft, embezzlement or comparable
misconduct, (viii) with respect to breach of any nonsolicitation,
confidentiality and/or noncompetition obligations, (ix) the Company's rights
under the following provisions of the August Agreement: Sections 4, 5, 7 and 8,
and (x) under this Agreement.

        (c)    Absolute Defense.    This Paragraph 1 constitutes, among other
things, a full and complete release of any and all claims released by Executive
or the Company, and it is the intention of the parties that this Agreement shall
be a complete and absolute defense to anything released hereunder. Each party
expressly and knowingly waives such party's right to assert any claims against
the other that are released hereunder and covenants not to sue any of the
released persons or entities based upon any claims released hereunder. Each
party represents and warrants that such party has not filed any charges, claims
or suits of any kind against the other party as of the date of this Agreement.

        2.    Records, Documents, and Property.    Executive will return to the
Company all of the records, correspondence, electronic and magnetic storage
media, documents, reports, files and all other property, including keys, of the
Company or any of its Affiliates, promptly after Executive signs and delivers
this Agreement, provided however, that Executive may retain the office equipment
owned by the Company that was previously provided for use in Executive's home
office (it being understood that the ongoing use of such equipment will be at
Executive's sole cost and expense and the Company hereby conveys such equipment
"AS IS" without representation or warranty of any kind). Executive will not
retain any copies, duplicates or excerpts of any of the aforementioned documents
or items. The foregoing shall not limit Executive's ability to receive and use
information provided Executive in his capacity as director of the Company for
the sole purpose of his service as member of the Company's Board.

        3.    Review Period; Rescission.    Executive acknowledges that
Executive has been given a period of 21 days, not including the date of receipt,
in which to consider this Agreement. Once this Agreement is executed, Executive
may rescind this Agreement within 7 calendar days of signing. To be effective,
any rescission must be in writing and delivered to the Company at 622 Third
Avenue, 39th Floor, New York, NY 10017, Attn: Margaretta Noonan either by hand
or by mail within the 7 day period. If sent by mail, the rescission must be
(1) postmarked within the 7 day period; (2) properly addressed to the Company;
and (3) sent by certified mail, return receipt requested. Upon any such
effective rescission, all of the provisions of this Agreement, including but not
limited to Paragraph 1, shall be null and void ab initio. After the 7 day
rescission period has passed, this Agreement shall be irrevocable.

        4.    Incorporated Provisions.    The provisions of Sections 8, 9, 10,
12 and 13 of the August Agreement are hereby incorporated herein by reference,
as if fully set forth herein.

        5.    Cooperation.    The Company may from time to time request
Executive's reasonable assistance in connection with pending or threatened
litigation, claims, proceedings, inquiries or investigations concerning matters
about which Executive may have actual or imputed knowledge. It is understood
that such assistance may include, without limitation, Executive's providing and
compiling information, participating in discussions and/or interviews,
participating in depositions requested by plaintiffs, defendants or others and
testifying as a witness. Executive agrees to provide any and all such reasonable
assistance to the Company and its advisors upon request for no additional
consideration, provided, however, that (x) the Company shall pay on Executive's
behalf or reimburse Executive upon presentation of invoices therefore
Executive's reasonable out-of-pocket costs relating thereto and (y) in

3

--------------------------------------------------------------------------------


the event that the aggregate number of hours spent by Executive after the date
hereof under the provisions of this Paragraph 5 exceed 16, Executive shall
thereafter be compensated for his time in excess of such initial 16 hours at the
rate of $2,596.15 per day. During Executive's tenure on the Board, the Company
agrees to make a good faith effort to provide Executive with prompt notice of
those matters about which Executive has actual or imputed knowledge with respect
to which the Company may require Executive's assistance under this Paragraph 5.

        6.    Entire Agreement.    This Agreement sets forth the entire
understanding of the parties, and terminates, supersedes and preempts all prior
oral or written understandings and agreements with respect to Executive's
employment and termination of employment with the Company and any of its
subsidiaries or Affiliates, including but not limited to the Prior Agreements,
except and only to the extent otherwise expressly provided in this Agreement.
Each party represents that it has not relied on any representation not set forth
in this Agreement. This Agreement shall be binding on and inure to the benefit
of the parties' successors, heirs, estates and beneficiaries. All rights and
obligations of Executive shall survive his death and shall be binding on and
inure to the benefit of his estate or his designated beneficiaries.

        7.    VOLUNTARY AND KNOWING ACTION.    EACH OF THE PARTIES ACKNOWLEDGES
THAT SUCH PARTY HAS CAREFULLY READ AND UNDERSTANDS THIS AGREEMENT AND THAT SUCH
PARTY HAS EXECUTED THE SAME AS HIS OR ITS OWN FREE ACT AND DEED. EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AND HAS IN FACT
CONSULTED WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS
ALL OF ITS TERMS, AND IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND
WITH THE FULL INTENT OF, AMONG OTHER THINGS, RELEASING THE COMPANY AND CERTAIN
OTHER PARTIES OF ALL KNOWN AND UNKNOWN CLAIMS.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date first above written.

Dated:                        , 200  
[date of execution by Executive;
must be on or after last day of employment
but be no later than January 20, 2003]  

--------------------------------------------------------------------------------

James Treacy


      Dated:                        , 200  
[date of execution by the Company]  

--------------------------------------------------------------------------------

TMP Worldwide Inc.

By:
Name:
Title:


4

--------------------------------------------------------------------------------

Exhibit C


TMP Worldwide Optionee Statement


    Exercisable as of 08/02/2002
Global ID/SSN #
Division: Corp James Treacy
76 Concord Ave   Term Date: Glen Rock, NJ 07452
USA    

Grant Date


--------------------------------------------------------------------------------

  Expiration
Date

--------------------------------------------------------------------------------

  Plan ID

--------------------------------------------------------------------------------

  Grant
Type

--------------------------------------------------------------------------------

  Options
Granted

--------------------------------------------------------------------------------

  Option
Price

--------------------------------------------------------------------------------

  Options
Outstanding

--------------------------------------------------------------------------------

  Options
Vested

--------------------------------------------------------------------------------

01/06/1997   01/06/2007   1996SOP   Non-Qualified   133,332   $ 6.44   133,332  
133,332 current 12/12/1997   12/12/2007   1996SOP   Non-Qualified   10,000   $
7.50   10,000   10,000 current 12/09/1998   12/09/2008   LTIP1999  
Non-Qualified   150,000   $ 13.44   150,000   112,500 current                  
            37,500 on 12/09/2002 08/05/1999   08/05/2009   LTIP1999  
Non-Qualified   400,000   $ 22.06   400,000   400,000 current 04/04/2001  
04/04/2011   LTIP1999   Non-Qualified   5,000   $ 30.625   5,000   1,250 current
                              1,250 on 12/31/2002                              
1,250 on 12/31/2003                               1,250 on 12/31/2004 09/10/2001
  09/10/2011   LTIP1999   Non-Qualified   200,000   $ 41.75   200,000   0
current                               200,000 on 09/10/2002 11/01/2001  
11/01/2011   LTIP1999   Non-Qualified   100,000   $ 27.50   100,000   0 current
                              25,000 on 11/01/2002                              
25,000 on 11/01/2003                               25,000 on 11/01/2004        
                      25,000 on 11/01/2005 Totals               998,332        
998,332   657,082

Important Stock Option Administration Information

Please take a few minutes and read the following to properly set up and access
your account with TMP and Salomon Smith Barney (SSB).

TMP Worldwide: Stock Option Agreement & Global ID Number
When you receive your Stock Option Agreement please sign and return one copy to:
TMP Worldwide ~ 622 Third Avenue, 39th floor ~ H.R. — Maddie Cintron ~ New York,
NY 10017

Global ID numbers (for U.S. employees your Social Security number) are used to
track your account information.
You need this number to access your account and to exercise your options. It's
located on the top of this statement.

Salomon Smith Barney: PIN & W8/W9 "New Account Information" form
You should receive a letter from SSB with a 4 digit Personal Identification
Number (PIN) on the top right of the page and a New Account Information Form.
You need this PIN to access your account and to exercise your options.
* If you did not get a letter, please contact SSB and request one by calling:
(877) 615-7314, or for callers outside the USA (212) 692-2889.

--------------------------------------------------------------------------------

The New Account Information form (W8/W9) is a tax form. Regardless of your
status, U.S. citizen or non U.S. citizen, if you DO NOT return your forms to
SSB, they will withhold an additional 31% in TAXES from your proceeds. When this
happens, it is YOUR responsibility to get that money back from the United States
government (IRS).

* U.S. employees (W-9): You must either mail/fax your form to SSB, or you can
call the Voice Response System and complete the form on the telephone
(877-615-7314).
* Non-U.S. employees (W-8): Must mail your original form to SSB.
* If you have any questions, please contact Maddie Cintron at
maddie.cintron@tmp.com


Your stock options, including but not limited to the number of options granted,
the option price, the total number of options outstanding and the total number
of options vested, are governed in all respects by the stock option agreement(s)
relating thereto, which are required to have been signed and returned to TMP
Worldwide Inc. In the event of any discrepancy between the information set forth
above regarding your stock options and the stock option agreement(s) relating
thereto, the terms and conditions of such stock option agreement(s) shall
prevail.

2

--------------------------------------------------------------------------------

Exhibit D

FOR IMMEDIATE RELEASE             Contacts:   Christian Harper
Weber Shandwick
(212) 445-8135
charper@webershandwick.com                   David Rosa
TMP Worldwide
(212) 351-7067
david.rosa@tmp.com

TMP Worldwide President & COO Jim Treacy to Leave Post

—Treacy to Remain with Company Until Transition is Complete—

—Will Retain Seat on TMP Worldwide Board of Directors—

New York, August 6, 2002—TMP Worldwide Inc. (NASDAQ: TMPW), the world's leading
supplier of human capital solutions, including the pre-eminent Internet career
portal Monster®, today announced that President and Chief Operating Officer
(COO) James J. Treacy is leaving the company, but will retain his seat on the
TMP Worldwide Board of Directors.

        Mr. Treacy will remain with the company in his current role until his
successor is appointed and the transition is completed, which TMP expects will
be by year-end. Mr. Treacy will be an active participant in this process.

        "Jim is a superb leader with keen management skills and talent. Since
joining TMP Worldwide eight years ago, our company has thrived under his
strategic guidance and benefited greatly from his operational sensibilities and
commitment to delivering continuous and meaningful results," said Andrew J.
McKelvey, Chairman and CEO of TMP Worldwide. "As company president and COO, Jim
led our efforts to align our operations with the reality of today's human
resource marketplace, and championed many of the online recruitment innovations
and strategies that have enabled us to provide clients with the broadest array
of human capital solutions in the industry. While I will miss his daily
contributions, I am pleased that we can still count on his insight and counsel
as a member of the company's Board of Directors."

        "My tenure and experience at TMP Worldwide has been extraordinary. With
Andy's contract as CEO being renewed until May 2005 and my personal aspirations
to be chief executive officer of a major global company, I realized it was time
for me to move on, and Andy supported my decision," said Mr. Treacy. "I'm
looking forward to working with Andy and the rest of TMP's senior management
team to make this transition a smooth and seamless one."

        Mr. Treacy, 44, joined TMP Worldwide in 1994 as chief executive officer
of the company's Recruitment Advertising Division. He led the division from its
infancy to its position now as one of the world's largest recruitment
advertising enterprises. Additionally, Mr. Treacy played an integral role in the
acquisition of Monster in 1995 and the creation of the corporate cross-selling
strategy known as "feeding the Monster." He also contributed greatly to
establishing Monster as the leading global Internet career portal and further
validating the online recruitment industry as a credible, vital and growing
segment of the economy.

--------------------------------------------------------------------------------


        In 1998, TMP Worldwide appointed Mr. Treacy executive vice president and
COO. He became company president and COO in November 2001. In this position,
Mr. Treacy was responsible for the day-to-day direction and management of all
TMP Worldwide business, corporate strategy and development, company financing
and investor relations. During his tenure, Mr. Treacy led TMP through its
initial public offering, two secondary offerings and onto the S&P 500, the
Nasdaq 100 and Fortune e-50.

About TMP Worldwide

        Founded in 1967, TMP Worldwide Inc., with more than 10,000 employees in
33 countries, is the online recruitment leader, the world's largest Recruitment
Advertising agency network, and one of the world's largest Executive Search &
Executive Selection agencies. TMP Worldwide, headquartered in New York, is also
the world's largest Yellow Pages advertising agency and a provider of direct
marketing services. The Company's clients include more than 90 of the Fortune
100 and more than 490 of the Fortune 500 companies. In June 2001, TMP Worldwide
was added to the S&P 500 Index. More information about TMP Worldwide is
available at www.tmp.com.

        Monster, headquartered in Maynard, Mass., is the leading global careers
website, recording over 41.1 million unique visits during the month of June 2002
according to independent research conducted by I/PRO. Monster connects the most
progressive companies with the most qualified career-minded individuals,
offering innovative technology and superior services that give them more control
over the recruiting process. The Monster global network consists of local
content and language sites in the United States, United Kingdom, Australia,
Canada, the Netherlands, Belgium, New Zealand, Singapore, Hong Kong, France,
Germany, Ireland, Spain, Luxembourg, India, Italy, Sweden, Norway, Denmark,
Switzerland, Finland and Scotland. Monster is the official online career
management services sponsor of the 2002 Olympic Winter Games and 2002 and 2004
U.S. Olympic Teams. More information about Monster is available at
www.monster.com or by calling 1-800-MONSTER.

        Special Note: Safe Harbor Statement Under the Private Securities
Litigation Reform Act of 1995: Except for historical information contained
herein, the statements made in this release constitute forward-looking
statements within the meaning of Section 27A of the Securities Act of 1933 and
Section 21E of the Securities Exchange Act of 1934. Such forward-looking
statements involve certain risks and uncertainties, including statements
regarding the company's strategic direction, prospects and future results.
Certain factors, including factors outside of our control, may cause actual
results to differ materially from those contained in the forward- looking
statements, including economic and other conditions in the markets in which we
operate, risks associated with acquisitions, competition, seasonality and the
other risks discussed in our Form 10-K and our other filings made with the
Securities and Exchange Commission, which discussions are incorporated in this
release by reference.

2

--------------------------------------------------------------------------------




QuickLinks


EMPLOYMENT AGREEMENT AND GENERAL RELEASE
TMP WORLDWIDE INC. STOCK OPTION AGREEMENT
W I T N E S S E T H
GENERAL RELEASE AGREEMENT
TMP Worldwide Optionee Statement
